FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                   CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                            June 3, 2015

    Debra A. Windsor                                     William H. "Bill" Ray
    Assistant District Attorney                          512 Main Street, Ste. 308
    401 W. Belknap St.                                   Fort Worth, TX 76102
    Fort Worth, TX 76196-0201                            * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00110-CR
                                          02-15-00111-CR
                                          02-15-00112-CR

                 Trial Court Case Number:        1377835D
                                                 1379544D
                                                 1379545D

    Style:       Samuel Luna, Jr.
                 v.
                 The State of Texas

           The clerk’s record has been filed under the date of Monday, June 1, 2015
    in the above referenced cause.


                                                            Respectfully yours,

                                                            DEBRA SPISAK, CLERK


                                                            By: Bonnie Alexander, Deputy Clerk